Order entered March 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01670-CV

                         D&J REAL ESTATE SERVICES, INC.
                  D/B/A RE/MAX PREMIER GROUP, ET AL., Appellants

                                               V.

                           GREG L. PERKINS, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00559-2011

                                           ORDER
       We GRANT the February 28, 2014 motion of Shawn Gant, Official Court Reporter for

the 429th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before March 31, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE